Citation Nr: 1600486	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1972 to November 1974.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for hypertension.  The Veteran appealed the denial and perfected his appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran submitted a VA Form-9 on which he indicated that he wished to testify via videoconference before a Veterans Law Judge.  That request went unfulfilled, and in December 2015 the Board received notice from the Veteran's representative clarifying that he "wishes to still have a video hearing conducted at his [R]egional [O]ffice."  The Board regrets the delay in time since the initial request for such a hearing was made, and finds that his request must be fulfilled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via video.  The Veteran and his representative should be notified of the date, time, and place of such a hearing by letter mailed to his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




